UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2116


ROUTE TRIPLE SEVEN LIMITED PARTNERSHIP,

                Plaintiff - Appellant,

          v.

TOTAL HOCKEY, INC., a Missouri corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00030-TSE-TRJ)


Submitted:   April 30, 2015                 Decided:   June 22, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


F. Douglas Ross, ODIN, FELDMAN & PITTLEMAN, PC, Reston,
Virginia, for Appellant.     Thomas B. Weaver, Matthew J. Reh,
ARMSTRONG TEASDALE LLP, St. Louis, Missouri, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Route Triple Seven Limited Partnership appeals the district

court’s    order     granting   summary    judgment    in    favor    of   Total

Hockey, Inc.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Route Triple Seven Ltd. P’Ship v. Total Hockey,

Inc., No. 1:14-cv-00030-TSE-TRJ (E.D. Va. Sept. 10, 2014).                    We

dispense    with     oral   argument   because      the     facts    and   legal

contentions    are    adequately   presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2